It is well settled that an error in denying a nonsuit at the close of the plaintiff's case for a defect of proof is cured if such proof is supplied at a subsequent stage of the trial. This renders it unnecessary to determine whether the plaintiff was bound, in the first instance, to give any evidence as to the alteration of the date of the note apparent on its face. Evidence upon this point was subsequently given by both parties, and the question properly submitted to the jury. The only legal question arising upon the extension given by the plaintiff to Gilmore, the maker of the note, for payment, was, whether the judge should have directed a verdict for the defendant or submit the question of Gilmore's *Page 111 
credibility to the jury. I think the submission of the latter question to the jury not error. It is the duty of the court to direct a verdict in accordance with the evidence in cases where there is no reasonable doubt about the facts, and to assume that the testimony of a witness is correct where there is no apparent reason to doubt its truth. But, when such doubt exists, founded either upon the improbability of the testimony, the manner of the witness, or the inconsistency of the testimony with other facts appearing in the case, the question should be submitted to the jury. In the present case, Gilmore testified that one of the provisions of the agreement, by which it was claimed the time was extended, was that the bank should loan him the further sum of ten thousand dollars. This had never been done, and although years had elapsed, it did not appear that any portion of the money had been called for, nor was any explanation why it had not been attempted. It also appeared that the bank had canceled of record one of the mortgages given, as was claimed pursuant to the agreement, without receiving any pay or further security upon the large debt owing it by Gilmore. The president of the bank with whom it was claimed the agreement was made was dead. This, I think, together presented a proper case to submit the credibility of Gilmore's testimony to the jury. Whether the jury came to the proper conclusion thereon is a question for the consideration of the Supreme Court, but not for this court. Indeed, the Supreme Court at General Term, upon appeal from the judgment, has no power to set aside a verdict on the ground that it is against the weight of evidence. That can only be done upon an appeal from an order of Special Term granting or denying a new trial. The only remaining question is, whether the notice of dishonor of the note served upon the defendant was sufficient. The defect claimed is, that it did not inform the defendant that the note was presented at maturity, or when it was presented for payment and dishonored. The notice is without date, properly describes the note and says it is protested. The certificate of the notary shows presentment and dishonor on the day the note matured, and that this notice *Page 112 
was on the same day mailed, post-paid, at the proper place, addressed to the defendant. As an original question, I should hold this notice insufficient. From it, the defendant could not tell whether the note was presented at the proper time or not.Wynn v. Alden (4 Denio, 163), holds such a notice insufficient for the reason above assigned. But I am unable to distinguish this case from Young v. Lee (2 Kern., 552), determined by this court. The notice in that case, in respect to the point under consideration, was precisely like the one in the present case, except that it was dated upon the day of the maturity of the note. It is a settled rule that, in considering the sufficiency of a notice, any extrinsic fact known to the defendant which would inform him fully in respect of any fact in which the notice was defective, must be taken into account, and the point determined whether the notice, aided by such fact, gave the necessary information. (See case last cited.) The court may, I think, take judicial notice of the manner of mailing letters. That is, that the date of mailing is uniformly stamped thereon. Then all the defendant had to do was to look at the time of mailing the notice, and he would see that it was upon the day the note matured. This proved that the note was protested that day as clearly as though the notice bore date upon that day. If, therefore, the date of the notice in Young v. Lee informed the defendant that the note was protested on that day, and not before, it would follow that the date of the mailing of the letter conveyed the same information. It is important that a rule established by this court should be adhered to in all cases coming within the same principle. My conclusion is that, on this authority, the judgment should be affirmed.
Judgment affirmed. *Page 113